       Case 2:20-cv-01491-SSV-DPC Document 10 Filed 06/17/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    OIL MOP LLC                                              CIVIL ACTION

    VERSUS                                                     NO. 20-1491

    AMERICAN ENVIRONMENTAL &                                  SECTION “R”
    INDUSTRIAL SERVICES LLC,
    AMERICAN MARITIME SERVICES
    LLC, JOSEPH J. CHRISTIANA, TINA
    MARIE MIKES



                          ORDER AND REASONS


        Plaintiff moves for a temporary restraining order. 1 The motion is

denied. After reviewing the complaint and plaintiff’s motion, the Court finds

that it must hear from defendants in order to determine whether the

requisites for Rule 65 have been satisfied. The Court will set a status

conference for the purpose of setting a hearing on the motion for preliminary

injunction by separate order.



             New Orleans, Louisiana, this _____
                                           17th day of June, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE

1       R. Doc. 6.
